Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 1 of 20




                              UN ITED STA TES DISTR ICT C O U R T
                              SO U TH E RN DISTRICT O F FLO RID A              FILED BY /              D.C.
                                        M IA M I D IV ISIO N

                                                                                     sEF 3 2122
   Grace Solis and                                                                    ANGELA E,NQK ;
   Shirley Solis                                                                     CLERKU S DIR CK
                                                                                    s.D.ogi4.-MPAMI
      Plaintiffs

                                                       Case N o. 1:19-cv-24042-K M W

   CITIBA N K,N .A .and
   CITIM O RTG AG E,IN C .
         D efendants

                  PLA INT IFFS'O PPO SIT IO N TO D EFEN DA N TS'M O TIO N TO DISM ISS
                               SEC O ND A M END ED C O M PLA IN T


          Plaintiffs,Grace Solis and Shirley Solis,pro se,file theirO pposition to D efendants'

   MotiontoDismisstheSecondAmendedComplaint(SAC)andstateasfollows:
          l. ltisnotnecessary forthe Plaintiffsto prove their claim s in their com plaint,the

   Plaintiffshave to putforth a com plaintthatplausibly alleges violations oflaw . Plaintiffs

   volum inousproofthatthey have repeatedly requested an accurate accounting ofthe creditline

   hasbeen attachedtothecomplaint.TheDefendantsarejustputtingfortheveryefforttonot
   provide this inform ation w hich isdirectly supported by the factthatthe Consum erFinancial

   Protection Bureau tined them 28 m illion dollars in 2017 fortheirrefusalto cooperate and assist

   consum ers in 1oan m oditicationsand continualm isreporting ofcredittradeline inform ation to the

   Consum erReporting Agencies..

          2.The core ofthe D efendants'response isthatthe Defendants'did nothave to respond to

   Plaintiffsrepeated requestsforthecalculation oftheinterestrateto includethem argin and

   index utilized. IftheDefendantsrefuseto providethisvitalinform ation tothePlaintiffs,how do

   Plaintiffsknow whatisexactly ow ed,especially due to the D efendants'w aiverofoverten
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 2 of 20




   thousand dollarsin fees in M ay 2018,exhibitA ? Furtherm ore,the D efendantshave again

   refused to provide these docum ents in orderto correctly calculate the interestrate and interest

   am ountsdue these item sin theirResponse to the RequestforProduction ofD ocum ents,num ber

   38 forCITIand num ber39 forCM I,attached asExhibitB and C respectively. ltseem sthatthe

   Defendantsdo notwantthe Plaintiffsto pay thecorrectam ountsdueand owing,they wantto

   instead forecloseon thePlaintiffs'homestead.TheDefendantsresponseto thePlaintiffs

   discovezy requests also dem onstrate whatlittle regard they have fortheizconslzm ers by basically

   stating in allthe discovery thateverything isburdensomeandharassmentto them butitisfineif

   thePlaintiffsareharassed by realtors,foreclosure companies,investorsetc.fortheirhom e.

                                            1. B ackeround

          Defendants'allegationsthatthey do notunderstand the com plaintisbelied by the w ay

   they defend them selves. D efendants are under a duty to provide correctly calculated interest

   am ountsotherwise they can charge anything they like. Therefore,Solisl hascontinuously

   requested the interestcalculationsin orderto verify thatthe correctam ountsare being requested.

   TheDefendants'refusalto providethisinform ation to date isastounding.They haveeven

   refused toprovidethe correctcalculationsin thediscovery request. CM lw aived $10,127.09 and
   claim edthatthey could bedeem ed uncollectible.W hy?Solislrepeated askedwhy thiswas

   waived becausem aybethereism orem oney thatisnotowed. Solislfeltthattherew as

   som ething wrong since she began asking theDefendantsregardingthe amountsowed andtheir

   refusalto respond.Isthere a reason w hy the Defendantscalm otprovide an accounting ofthe

   amountsowed including how the interestrateswere calculated? W hy a11thismystely andrefusal

   to provide the am ountsowed in discovery? D o the D efendants wantto foreclose On the

   Plaintiffs'property and deprivethem oftheirhom e?
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 3 of 20




          A creditormay changethe index andm argin used underavariable rate HELOC ifthe

   originalindex becomesunavailable,aslong ashistoricalfluctuationsin thetwo indiceswere

   substantially sim ilarand thenew index andm argin willproducea(tsubstantially sim ilar''new

   APR see15U.S.C.j 1647(c)(2)(A);Reg.Z j 1026.40(9(3)(ii);OfticialInterpretationsj
   l026.40(t)(3)(ii)-1.Historically,thisprovisionhasrarely beenused.M any HELOCSlendersuse
   theLIBOR (Londonlnterbank OfferedRate)asanindex,andtheLIBOR maybecome
   unavailable oratleastunreliable by the end of2021.Tick Tock:The End ofLIBOR ,The

   Econom ist,Sept.27,2018,available atw ww .econom ist.com .A s a result,creditors w illlikely

   seek to changetheindex and m argin used foroutstanding HELOCSwhen thatoccurs.

       Plaintiffs alleged thatD efendantshave notprovided to Plaintiffs how the alleged am ount

   owed w as calculated since 2010. Plaintiffsdo notknow whatisow ed and ifitw as correctly

   calculatedbecause onthe face oftheAgreem ent,itstatesan lndex,notTHE INDEX. ltstates

   thatthe A PR w illvary asthe lndex varies. W hich index w asused? W as itthe London lnter

   BankOfferedRate(LIBOR),CostofFundslndex(COFl),CostofSavingslndex(COSI),etc.?
   Defendantsforgetthatthey werediscovered riggingtheLIBOR rateasfarback as2008 and

   2009 and itsettled.

           SolislbeganpayingtheHELOC in 2005when itwasintheinterestonly stage,which

   wasthefirstten yearsofthe creditline.Since2010,Solislhasrepeatedly requested the

   calculations in orderto determ ine whatisow ed. IfSolisl does notknow w hatis owed,then she

   also doesnotknow ifthe D efendantsaccurately reported the accountto the creditreporting

    agencies.Despitetheattempted com munication by thePlaintiffsforyears,theDefendantshave

    now tw ice tried to foreclose on the Plaintiffs withoutresponding to Plaintiffsquestions,w hich is
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 4 of 20




   contradictory toconsum erlaws.Notonly isitcontradictory to consum erlaws,itdirectly

   contradictstheHELOC Agreem entcreated by theDefendantswhich states:

                YOUR RIGH TS AND CITIBAN K 'S RESPONSIBILITIES AFTER CITIBANK
                                    R ECEIVES YOUR W RITTEN NO TICE
            Citibank mustacknowledgeyourletterwithin 30 day,unlessCitibank hascorrected theerror
            by then.W ithin 90 days,Citibank musteithercorrectthe errororexplain why Citibank
            believesthebillwascorrect. AfterCitibank receivesyourletter,Citibank cannottryto collect
            any am ountyou question,orreportyouasdelinquent. Citibank can continueto billyou forthe
            am ountyou question,including Finance Charges,and Citibank can apply any unpaid am ount
            againstyourcreditlim it.You do nothaveto pay any questioned am ountwhile Citibank is
             investigating,butyou arestillobligated to pay the partsofyourbillthatare notin question.

             (Page8Of9).
       Thus,the D efendantsw ere obliged to answereach lettercom pletely,notpartially. N otonly

   w ere they supposed to answ er,they could notreportderogatory inform ation untilthe questions

   were answ ered.
       Solisz m ay notbe on the HELO C butshe is on the m ortgage and she doeslive in the hom e.

   TheDefendants'actionshavealso affectedthePlaintiffsdueto theirfailureto simply respond to

   the m ultiple lettersreceived directly from Solisl and from the ClG s. There hasbeen m ore than

   eightyearsofm entaldistress,anguish,stress,frustration and em barrassm entbecause the

   Plaintiffscannotresume to pay theHELOC dueto theDefendantsfailureto provide accurate

   accounting ofthe creditline.ltisterrifying to faceforeclosureand even worsewhen you have

   doneeverything the1aw and theagreem entsaysto do and you stillcannotreceive an accurate

    accountingofthecreditline. TheDefendantshavealready been tined twenty-eightmillion

    dollarsbytheConsumerFinancialProtectionBureau(CFPB)fortheirfailuretoassistconsumers
    trying to save theirhom esand reporting inaccurate inform ation to the creditreporting ageneies

    (CRAs)


                                                                                                        4
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 5 of 20




    lI. PlaintifpsA m ended C om plaintFailsto M eetBasic Pleadinz Standards U nder Fed.R .
                                        Civ.P.8 & 12(b)
          Defendantsstatethatthe complaintisconfusingbecausePlaintiffsdonotknow which

   Defendantcaused which problem .Thatisexactly theproblem Plaintiffsarehaving. Solisl

   would write to CITIand CM 1responded by waiving interestamountsbutthen would refuseto

   clarify w hy these am ounts were w aived. These D efendantsthen sold the servicing ofthe

   HELOC toCENTRAL LOAN ADM INISTM TION AND REPORTING (CENLAR)in October
   2019.SolislhasrepeatedlyrequestedQualitiedW rittenRequestsfrom CENLAR beginningin
   N ovem ber2019 regarding the interestam ountcalculation and they also refuse to providethe

   m argins and indices utilized in orderto calculate the interestrate. The D efendantsstate that

   Plaintiffscan figure outhow these m arginsand indicesw ere calculated. lfthatisthe case,then

   itwould be even easierforthe D efendantsto provide thatinform ation to the Plaintiffs since they

   are theonescharging the Plaintiffsand have accesstothesoftwarethatm akesthispossible.

   Plaintiffs do nothave access thissoftw are.
       Thebasic issue isthatthe D efendants failed to com ply w ith the various law s cited. The

   Defendantsarebasically stating thatthey cannotunderstand theSAC,yetthey can easily point

   outCderrors''in thecom plaint. lfthe SAC isconfusing,they would be unableto citeanything.

   Plaintiffsrespectfully movesthecourtin lightofthePlaintiffspro se status,thattheCourthold

    them to a lessstringentstandard than form alpleadings drafted by an attorney and construe

    liberally.SeeHainesv.Kerner,404U.S.519,520,92S.Ct.594,596,30L.Ed.2d652(1972).
                         111. Fair C reditR eportine A ctisN otTim e Barred

           FCRA claim smustbebroughtwithintwoyearsoftheplaintiffsdiscovery ofthe

    ûûviolationthatisthebasisfor...liability,''butin no eventmorethan fiveyearsafterthedateof

    suchviolation.15U.S.C.j 1681p.Inthecontextofaconsumer'sdisputetriggeringaCltA's
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 6 of 20




   reinvestigation duties,the date oftheviolation thatbeginsthe lim itationsperiod isthirty days

   aftercom munication ofthedisputeto theCRA,which iswhen the Clu 'sreinvestigation m ust

   becompleted,Briley v.Burns1nt'1SAFETOHIRE COM Inc.,78Fed.Appx.481(6th Cir.2003);
   Andersonv.EqufaxInfo.Serv.L.L.C.,292F.Supp.3d1211,1219-1220(D.Kan.2017);
   Broccutov.ExperianInfo.SolutionsInc.,2008W L 1969222(E.D.Va.M ay6,2008).
          U nfortunately,consum ersm ay find them selves disputing know n inaccurate infonnation

   form ore than tw o years aftertheirfirstdispute.These olderclaim sm ay w ellbe tim e-barred,but

   each new disputewithinthe lim itationsperiod createsnew reinvestigation obligationswhose

   breachissubjecttoanew two-yearstatuteoflimitations.Broccutov.ExperianInfo.Solutions
   lnc.,2008W L 1969222(E.D.Va.M ay6,2008);Larsonv.FordCredit,2007W L 1875989(D.
   M inn.June28,2007).Bittickv.ExperianInfo.Solutions,Inc.,419F.Supp.2d917(N.D.Tex.
   2006).Also,theevidencesupportingthetime-barredclaimsstillmayberelevantandadmissible
   regardingthecurrentviolation.See,e.g.,Bryantv.TR% Inc.,487F.Supp.1234,1236(E.D.
   Mich.1980),aff'd,689F.2d72 (6thCir.1982)4fazarv.Trans Union,L.L.C.,195F.R.D.665

   (C.D.Cal.2000).
           However,thefurnisherm ay notlim ititsinvestigation to only thatinform ation supplied

   bytheC1tA.,Gormanv.Wolpoff& Abramson,L.L.P.,584F.3d 1147n.11(9th Cir.2009)(û(1n
    deciding thatthenoticedeterm inesthenatureofthedisputetobeinvestigated,wedo notsuggest

   thatitalsocabinsthescopeoftheinvestigationonceundertaken.''l;Boggiov.USAA Fed.Sav.
    Bank,696F.3d611(6th Cir.2012)(reversingsummaryjudgmentforthefurnisherwhose
    ûtpolicyprohibited itsem ployeesfrom perform ing anything morethan a cursory contirm ation''of

    itsown recordsthatlisted theconsumer'sdisputed statusasan obligoron the challenged account

    because the furnishertûreceived notice regarding the specific nature ofBoggio'sunderlying


                                                                                                   6
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 7 of 20




   dispute,''and therefore ç$areasonable investigation underthecircum stanceswould requirethat

   USAA review therelevant,underlyingdocumentation').SeealsoDrew v.Equlfaxlnfo.Serv.,
   L.L.C.,690F.3d 1100(9th Cir.2012)(stultimately,aswehavenotedinGorman,aninadequate
   CRA notificationmaylimitthescopeofafurnisher'sj1681s-2(b)duty,forexample,by
   excusing am orelimited investigation'
                                       ,itdoesnot,however,elim inatetheduty altogether.''

   (emphasisin originall).Forinstance,thefurnishermustalsoconsiderotherinformation available
   to it,including earliercom plaints or othercom m unicationsreceived from the consum erbefore

   reinvestigation waseven begun.See also H umphrey v.Trans Union L.L.C.,759 Fed.Appx.484

   (7thCir.2019)(reversingsummaryjudgmentforstudentloanf'urnisherthatsuccessfully argued
   below tcthatthe CR ASdid notprovide itwith sufticientinform ation aboutHum phrey'sdispute'';

   ûûreasonablejurycould inferthatNavienthadsufticientnoticeofthenatureofthedispute,or,
   alternatively,thatany deficiency ofinformation resulted from Navient'sown failureto conducta

   reasonable investigation,which should haveturned up H um phrey'sletters,docum entation about

   hisphonecalls,andhisrejectedapplications''l;Perry v.ToyotaM otorCreditCorp.,2019W L
   332813(W .D.Va.Jan.25,2019)(sustainingclaim allegingthatfurnishertdonly reviewed its
   internalsystem andultimately furnishedthesameinformationbacktotheCRAS...gandjdid
   notreview itspreviouscommunicationswith (theconsumerjwheninvestigatingthedispute'l;
   Heardv.NationstarMortg.L.L.C.,2018W L 4028116(N.D.Ala.Aug.23,2018)(rejecting
   furnisher's defense based on ClkA s'Ctvague''noticesdispute involved çûa specitic factualissue''

   thatconsumerstthad raised many tim es''ç.SsEven ifthecreditagenciesgave alessthan detailed

   description ofthe Heards'dispute,thisdid notrelieve N ationstarofits responsibility to review

   documentsin itspossession.'l;Daughertyv.Equfaxlnfo.Services,L.L.C.,2015W L 6456572
   (S.D.W .Va.Oct.26,2015)(denyingsummaryjudgmenton claim thatfurnisherengagedin((a
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 8 of 20




   mere ûdataconformity'review''because itlimited itselfto tsbriefreviewsofinternalrecords''

   whenithadadditionalinformationavailableforreview aboutpotentialinaccuracies),later
   opinionssubnom,Daughertyv.OcwenLoanServicing,L.L.C.,2016W L 6650856(S.D.W .Va.
   Oct.12,2016)(followingjuryverdictawardingplaintiff$6128actualdamagesand $2,500,000
   punitivedam ages,denying furnisher'spost-trialsforrem itter,new trial,etc.and awarding

   plaintiffreasonableattorney feesl;SeungtaeKim v.BsfW Fin.Services,142F.Supp.3c1935
   (C.D.Cal.2015)(CiDefendantshouldhaveconsideredinformation itreceived directlyfrom
   Plaintiff'throughtheearlierj 1681s-2(a)(8)disputein conductingitsj1681s-2(b)
   investigation),aff'd,702Fed.Appx.561(9thCir.2017);McDonald v.OneWestBank,2013W L
   858l97(W .D.W ash.M ar.7,2013)(denyingthefurnishersummaryjudgmentwhereitknew
   from theconsumer'son-going correspondencethedetailsofthedisputebut(tdidnothing more

   thancomparethepointsofdataprovidedbytheCRA withitsownrecords');Darrinv.Bankof
   Am.,2013W L 877087(E.D.Cal.M ar.7,2013)(denyingdismissalbecausetheallegations
   established thatbank had consented in writing to a specific loap m odifications,yetthe furnisher

   verifiedtoClG Sthatthepaymentsmadeinconformity therewithweremadelate).
          The CFPB hassupportedthisposition,stating itsexpectation thatfum ishersCdreview and

   consider$al1relevantinformation'relatingto thedispute,including docum entsthatthe CRA

   includesw ith the notice ofdispute ortransm its during the investigation,and the furnisher'sow n

   information with respectto thedispute.'',Consum erFin.Prot.Bureau,TheFCItA'SRequirement

   to lnvestigate D isputes and Review $W llR elevant''lnform ation Provided by Consum er

    ReportingAgencies(CRAs)AbouttheDispute,CFPB Bulletin2013-09(Sept.4,2013)
    (emphasisadded).SeealsoHillv.OcwenLoanServicing,L.L.C.,369F.Supp.3d 1324(N.
                                                                              D.
    Ga.2019)(sustainingclaim wherefurnisherallegedlyltfailedtoreview itsownrecordsregarding


                                                                                                      8
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 9 of 20




   thedateofthe firstdelinquency on them ortgage''and accordingly failed to tûrem ovethe aged-off

   loanfrom theconsumerreporf').
          The CFPB hasalso cited furnisherswho failed to havepoliciesand proceduresto instruct

   disputehandlersto properly conductareasonableinvestigation,including directing them to

   ûtcomparethedisputed information to al1available information in a11system sofrecord thatcould

   contain inform ation relevantto a consum er'sdispute.''

          U ltim ately,the standard forFCR A com pliance isreasonableness,and therefore a

   furnisherwho hasCûadditionalinformation atitsdisposalto atleastclarify ...insufticient

   notification''from the CR A and w ho fails orrefusesto referto and acton thatclarifying

   inform ation w illstillbe liable ifitsconductis um -easonable,so long as itis otherw ise notitied by

   the CRA ofthe consum er'sdispute. Even in the absence ofadditionalornew inform ation,the

   furnisherm uststillre-investigatea renewed dispute intheabsenceofproofthattheprevious

   investigationwasinfactreasonable.ld.SeealsoHudson v.Babilonia,192F.Supp.3d274(D.
   Conn.2016)(ç$IfNS1'spreviousinvestigationwasunreasonable,however,itwouldnotbe
   entitledtorely ontheresultsofthatinvestigationinrespondingtotheACDVs.''),
                                                                           'O 'Connorv.
    WellsFargo,2014 W L 3058373,at*3n.5(N.D.Cal.July3,2014).
          AssuccinctlystatedbytheFTC:ttltlhefurnisher'sinvestigationmustbereasonable
   underthecircum stances.Itmay beeithersimpleorcomplex,depending on thenatureofthe

   dispute.''FTC StaffStlmmaryj623417)item 2,reproducedatAppx.D,infra.Accordingly,a
   reasonable investigation m ay require a furnisherto go beyond itsow n records and obtain

    informationfrom athirdparty.Van Veenv.EqufaxInfo.,844F.Supp.2d599(E.D.Pa.2012)
    (summaryjudgmentforfurnisherdeniedwhen consumerclaimedthatfurnisherhadpreviously
    acknowledgeditsinaccuratereportingyetfurnisherverifiedthetradelinetllplursuanttogits)


                                                                                                      9
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 10 of 20




   standardprocedures...gwhereby)theanalystonlyveritiedPlaintiff'sexistingaccount
   information''andthereforewithoutconsideringtheactualdisputel,
                                                               'Carlislev.Nat1Commercial
   Serv.,lnc.,2015W L 4092817 (N.D.Ga.July7,2015)(furnisher/debtcollector'sinvestigation,
   comprised ofmerely confirm ing with creditorthatamountowed wasaccurately stated,was

   insufficientwheretheconsum er'sdisputeshowed thatcreditorhad provided confliding

   am ounts;reasonable investigation w ould require furnisherto,(tata m inim um ,obtain an

   explanationforthedifferingamountsgthecreditor!reportedtotheconsumerorsomeother
    informationshowingthatFhecreditorlresearchedtheactualdisputepresented.
          Forexam ple,the FTC,in its tirstenforcem entaction undersection 1681s-2,im posed the

    requirem entthatthe furnisherm ustreferto originalaccountrecords,and even consultthird

    partieswhen necessary,to actually investigatethemeritsofadispute.Thus,according to the

    FTC,a fizrnishercannotm erely rely on the disputed inform ation itself,butm ustverify the debt

    w ith the originalaccountrecords in its orthe originalcreditor's possession.ld.Cf.Carlisle v.

    Nat1CommercialServices,Inc.,2015W L 4092817(N.D.Ga.July7,2015)(furnisher/debt
    collector'sinvestigation,comprised ofmerely confirm ing with thecreditorthatthe amountowed

    wasaccurately stated,wasinsufficientwherethebasisfortheconsumer'sdispute showedthat

    creditorhad provided contlicting amounts'
                                            ,reasonableinvestigation would requirefurnisherto,

    tûataminimum,obtainan explanationforthedifferingamountsgthecreditorjreportedtothe
    consumerorsomeotherinformation showingthat(thecreditorlresearchedtheactualdispute
    presented'').Ifnooriginalrecordsexist,theFTC requiredthattheinformationbedeleted.
           Solislre-disputed the accuracy ofthe CITIBANK tradelineon herExperian and Equifax

    creditreportson October30,2015and July 30,2015respectively. Solisl disputed thetradeline

    directly with theCllA sandtheDefendantsfailed toproperly re-investigate.Notonly did the


                                                                                                     10
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 11 of 20




   Defendantsfailto properly re-investigatesthey continued to reportinaccuraciesto the CltAs.

   SolislsentQW RSdirectlytoCITIthroughouteightyearsaskingabouttheinterestcalculatedyet
   CITIrefused to providetheinform ation to Solisland failed to correctthe inaccuratetradeline

   when itknew thatsom einterestw astûdeemeduncollectible''whateverthatm eans.CITIfailed to

   conductareasonable investigation and ishiding behindCtsolisldid notprovidewhatwaswrong

    in hertradelinewhen she disputedwiththeCltAs''al1thewhilehaving in theirpossession,eight

   years'worthofQW RSanddebtvalidationlettersdisputingthenmountsowedandhow the
    interestrate and interestamountsowed werecalculated.According totheabovereferenced case

    law ,CITIhad a duty to review the tradeline m ore intensely due to theirreceiptofdirectdisputes

    from Solisl.
       Plaintiffreceived proof ofthe inaccurate reporting to the FCR A w hen Plaintiffdiscovered

    the deceleration letterin January 2018 and in aboutM ay 2018,CM 1reduced som e ofthe interest

    owed in responseto Solis1'slettersaboutthedeceleration. Solisl'ssuspicionswere confirmed

    thatthe Defendantshad been reporting the am ounts due incorrectly to the creditreporting

    agencies(CItAs)duetothedecelerationletter.Thereafter,Solislrepeatedly sentletters
    regarding how the deceleration affected the am ountow ed. Incredibly,in none ofthe responses

    Defendants sentto Solisl's letterspriorto 2018,did they tellSolisl thatthere had been a

    deceleration and deprived thePlaintiffsofan opportunityto curetheHELOC.Regardless,

    Plaintiffsfiled theircomplaintwithinthetwo yeartimelimitofthediseovery oftheinaccurate

    interestam ountowed in M ay 2018,which isalso withinthetotalfiveyearstatute oflim itations

    forthe FCR A.
        Solislwasdamaged dueto theinaccuratereporting because she did notknow whatwas

    owed and Defendantsrefused to inform herdespitehaving accessto a11ofthe data calculation


                                                                                                   11
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 12 of 20




   softwareitutilizesto calculatenmountsowed and interestrates.lnstead ofhavingtheanswer

   directly from theDefendants,Solislhadto constantly try totind outwhatwasowed andhow it

   wascalculated.Notsurprisingly the Defendantsstillsay they don'tknow whatPlaintiffsare

   pleadingbutthey keep stating Plaintiffsarenotdam aged despitethestress,em otionaland mental

   anguish ofnotknowing ifthey aregoing tokeep theirhomebecauseDefendantsrefuseto

   answ erm ultiple lettersregarding how the interestrate and interestam ountsow ed w ere

   calculated so thatPlaintiffsm ay resum e paym ent. The D efendantsdeprived the Plaintiffsofthis

   basicinformation in addition to deprivingthesameto al1theotherconsum ersthatresulted in the

   D efendantsbeing fined by the Consum erFinancialProtection Bureau.

                          lV . Florida C onsum er C ollection PracticesA ct

       The Defendants have repeatedly requested the w rong am ounts due on the m onthly statem ents

    ascontirm ed by the CM Iletterwaiving overtenthousand dollarsin feesreceived by the

    Plaintiffsin M ay 2018. These are violationsofthe FCCPA and litigation privilege cannotbe

    claim ed over actions done by the D efendantspriorto litigation. Plaintiffshave the A ccount

    Summaryts)whichhavethewrongamountsdueandowingaccordingtoCM I'sletterwaiving
    interestfees.Litigation privilege doesnotprotectdeliberate deception to the courtand the failure

    to provide the evidence they claim . lfthere is such athing asa HELO C note,the Plaintiffs

    wouldliketo see it.Creditcardsand creditlinesarenotpromissory notes. TheHELOC isnot

    easily calculated becauseitdoesnotstatetheindex and m argin used to calculatetheinterestrate.

    TheHELOC establishesiçltlhemaximum amountofborrowingpowerextendedtoaborrowerby
    a given lender,to be drawn upon by the borrow erasneeded.'' See Line ofCredit,Black'sLaw

    Dictionary,949(8thed.1999).AttachingaHELOC Agreementtoaforeclosurecomplaintand
    calling itanoteisdeceptive.The foreclosureaction in state courtiswrongftllin thatitviolates
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 13 of 20




   theFCCPA by stating an am ountowed when the am ountowedhasnotbeen established priorto

   filing the action despitetheyearsofrequestsfortheinterestamountcalculated.TheFCCPA is

   clearthattheamountthe creditorrequestscannotbean incorrectam ount.TheFCCPA countis

   notagainstlitigation privilegebutthe factthatClTI'sm onthly accountsum marieswere

   inaccurate and therefore the am ountsreported to the CllA Sw as also inaccurate and also a

   violation ofthe FCR A.
                        .

                                        V . Breach ofC ontract

       There w as an agreem entbetw een Solisl and CITI. CITIbreached thecontractwhen itfailed
   torespond to Solisl'sm ultiple lettersregarding theinterestrate,interestam ountdueand its

    calculations. D efendantsunsurprisingly are stating they did notbreach the contractdespite

    failing torespond to multiple lettersrequestingtheinterestratecalculationsand theinterest

    am ountdue. D efendants also claim thatthe letters Solisl sentdo notrequestinterestcalculations

    when they are clearly requested in the letters. Plaintiffsare consum ersand when they arb

    questioning theirbill,they are notsupposed to answertheirow n questions by figuring outtheir

    owncalculationswith anadjustableratelineofcreditthatchangesdaily.ClTlcreatedthat
    agreementand italso contained an initialteaserrateand thePlaintiffsdo notknow how to

    calculate it. lfthatisthe case,then the Plaintiffscalculate they ow e zero to the D efendantsand

    theDefendantsshouldjustacceptthisanswerandstoptheforeclosureprocessimmediately.
    Thiscasecan bedismissed upon thefactthatthePlaintiffscalculatethey owe zerotothe

    Defendantsbecause the D efendantsrefuse to assistthem in calculating the correctam ountsdue.

    Thatistheconclusion the Plaintiffshavereached accordingto theD efendants'logic.

                                      VI. FairCreditBillinzA ct




                                                                                                       13
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 14 of 20




          TheFairCreditBillingAct(FCBA)in 1974addedanumberofimportantsubstantive
   protectionsforopen-end creditto TILA.Theseprotectionsincluded am inimum graceperiod,the

   promptcrediting ofrefunds,refund ofcreditbalances,and therightto raise claim sand defenses

   thatthe consum erhasagainstthem erchant.However,itisthebilling errorproceduresthatare

   popularly referredto astheûiFairCreditBilling Act.'' TheFCBA'Sbilling errorproceduresare

   locatedat15U.S.C.j1666.SeealsoJacobsv.MarineM idlandBank,N A.,475N.Y.S.Zd 1003
   (N.Y.Sup.Ct.1984).provideapowerfulremedyforconsumerswhohaveadisputewith
    creditorsoveran open-end creditaccount.Theproceduresarosefrom therecognized difticulty

    fora consum erin dealing w ith com puterized records.A sthe lead sponsorofFCBA ,Senator

    W illiam Proxm ire,stated'
                             .
           In their haste to com puterize,som e creditorshave neglected the hum an elem ent.

    Consum ershave com plained aboutthe inordinate am ountoftrouble they have had in resolving a

    relatively simplebilling error....A11toooften theirinquiriesgounanswered whilethe computer

    relentlessly grindsoutdunning lettersthreatening the consum erwith abad creditrating ifhe

    doesnotpay,A BilltoAm end theTruth in LendingActto ProtectConsumersAgainstCareless

    and UnfairBilling Practices.and forOtherPup oses:Hearing Before the Subcomm .onFin.lnst.

    OftheSenateComm.onBanking,HousingandUrbanAffairs,92dCong.1(1971).
           The FCBA hasthe effectofm aking the creditor listen to the consum erw ho hasa dispute

    aboutacom puterized billorwho doesnotunderstandthebill,SeeLyon v.ChaseBank USA,

    NLW.,656F.3d877,885(9thCir.2011)Ctcongress'sclearintentinadoptingtheFCBA wasto
    .




    preventacreditorfrom simply ignoringabillingdisputewhenattemptingtocollectadebf);
    Gray v.Am.ExpressCo.,743F.2d 10,13(D.C.Cir.1984)(tt-l-heFairCreditBillingActseeksto
    prescribean orderly procedureforidentifying and resolvingdisputesbetween acardholderand a


                                                                                                14
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 15 of 20




   cardissuerastotheamountdueatanygiventime.''l.-l-heFCBA provisionsapply toççcreditor,''a

   TILA term ofart.15U.S.C.j 1602(g);Reg.Z j1026.2(a)(17)
          TheNinth Circuitrecently articulated thisreasoning in the contextofaviolation ofthe

   Fair CreditBilling A ct:
            W hetherûsdetrimentalreliance''hasanythingto do with causation to supportan award
            ofactualdam ages resulting from violations ofthe FCBA appearsto be a question of
            firstimpression.W econcludethatapplying such arequirem entto theFCBA violations
            admittedherewould distol.ttheanalysisofcausation and thereby contradictthepurpose
            ofj 1640(a)(1).Asnoted,j 1666(a)(3)(B)requiresacreditorwhoistimelynotitiedof
            a billing dispute to eitherçûm ake appropriate correctionsin the accountofthe obligor''
            ortûsend a w ritten explanation orclaritication to the obligor.''Chase did neitherand
            then undertook collection actionsprohibited by thestatute ifitdid notmeetthis
            obligation.See15U.S.C.jj 1666(a)(3)(B),1666a(a).Thereissimplynorelevant
            disclosure orconductunderthesecircumstancesthatLyon could have relied upon.
            Thus,Lyon'slack ofdetrim entalreliance is im m aterialto a determ ination ofwhether
            Chase'sviolationsresulted in actualdam ages.If Chase's argum entw ere to be followed
            incasesofdefiantrefusaltocomplywith j1666(a)(3)(B),thebankhasdiscoveredthat
            silenceistruly golden.
       To requireevidenceofdetrim entalrelianceon an unmadeexplanation would necessarily bar

    recovery ofactualdam agesbecause such evidence could neverexist.Consum erscannotrely on

    unm ade explanations,and creditorscould sim ply avoid actualdam agesunderthe FCBA by

    neverresponding to billing disputes- the exactconductthe statute aim s to prevent.Such an

    irrationalrequirementwouldcontradicttheexpresslanguageofj 1640(a)(1)thatacivilplaintiff
    can recoveractualdam agesresulting from any violation oftheFCBA....Accordingly,wehold

    thatevidenceofdetrim entalreliance isnotrequiredto supportan award ofactualdamages

    resultingfrom violationsof15U.S.C.j 1666orj 1666a,Lyon v.ChaseBankUSA,NA.,656
    F.3d877,887-888(9th Cir.2011)(emphasisadded).Cf.Williamsv.SelectPorfolioServ.,Inc.,

                                                                                                    15
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 16 of 20




   2016W L 9450471,at*14-15('
                            N .D.Ga.Aug.11,2016)(denyingnoteowner'smotionfor
   judglnentonpleadingsrelatedtoTILA j1641(g)claim foractualdamagesduetofailureto
   providetim ely noticeoftransferofownership;nodiscussion orapplication ofdetrimental

   reliancel;Kemply v.Cashcall,Inc.,2016W L 1055251,atn.10 (N.D.Cal.Mar.16,2016)
   (refusingtoapplyTILA'sdetrimentalreliancestandardtoaviolationoftheEFTA'Sprohibition
   againstconditioning an extension ofcrediton borrow ers'repaym entby m eansofpreauthorized

   electronicfundstransfersin j1693k9citingLyon).Butcf.Borowskiv.BNC M ortg.,Inc.2013
   W L 4522253,at*6(W .D.W ash.Aug.27,2013)(pro se)(applying detrimentalreliancestandard
   inthecontextofanallegedfailuretoprovideaj 1641(g)notieewithoutanydiscussion).
       TheDefendantsareconfusedregardingtheFairCreditBillingAct(FCBA)whichis
    shocking because the D efendants'business is to provide m ortgages,loan m odifications,

    HELOCS,creditcardsand m any othertinancialinstrum ents. They should be aw are ofthe

    FCBA . The H ELOC isN O T a m ortgage loan. The H ELO C isa creditline thatissecured by

    realestate,itisnotatixed,closed end loan. TheHELOC isused like acreditcard,paying down

    thelineand then using itagain. Theam otmtsduecan be differentfrom m onth to month. The
    FCBA proceduresapply to a1ltypesofopen-end creditaccounts,including consum ercreditcards

    andhomeequity linesofcredit.15U.S.C.j16664Reg.Z j1026.13(a)However,thegeneral
    consensusisthatthey donotapply to closed-end creditbecauseboth theActand Regulation Z

    refertobilling errorsin thecontextofperiodic statem ents,which areonly required foropen-end

    credit.15U.S.C.j1666;Reg.Z j1026.13(a).Seefapradev.Abramson,2006W L 3469532
    (D.D.C.Nov.29,2006)(sincedepartmentstoredidnotextendopen-end creditto consumer,it
    wasnotobligedtosendperiodicstatementsandthusbillingerrorproceduresdidnotapply).See
    alsoJamesv.M cAdam,2012W L 5265987(M .D.Fla.Oct.23,2012)(prose)(dismissing


                                                                                               16
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 17 of 20




   complaintwhere consumerfailed to allegefactsshowing thatthetelephone orutility accountm et

   thedefinitionofopen-endcreditinReg.Z j1026.2(a)(20)).Thus,anumberofcourtshave
   declinedtoapplythebillingerrorprocedurestoclosed-endcredit.See,e.g.,Rajapaksev.Credit

   AcceptanceCorp,2019W L 422236,at*4(E.D.Mich.Jan.30,2019),adopted,McLeanv.Big
   DogGroup,L.L.C.,2016W L 3211514,at*9(M .D.La.M ar.11,2016)(FCBA inapplicableto
   closed-endautoloan);Fosterv.PNC Bank,N A.,2015W L 8601656,at*3 (N.D.111.Dec.14,
   2015)(ûGFCBA obligatescreditorswhoofferopen-endcreditplanstocommunicatewith
    consum erstoresolvebilling errors'';dism issingFCBA claim sinvolving variousmortgages

    exceptforoneclaim involvingHELOC);Mcphailv.WellsFargoDealerServs.,2013W L
    3545201(E.D.N.C.July22,2013)(kdcoul'tshaveconsistently heldthattheFCBA appliesonlyto
    open-ended creditplans,''quoting Fadia v.U-H aul,lnc.,2010 W L 3211075,at*5 and citing

    numerouscases);Peartv.Shi
                            ppie,2008W L l1332042,at*4(S.D.Fla.Nov.10,2008)(FCBA
    doesnotapplyto autoloanwith tixedschedule),affdinpart,rev'dinpartonothergrounds,345
    Fed.Appx.384(11th Cir.2009)(FCBA claim abandonedonappeal.
       ln one ofthe firstcasesto considerthe issue,the M aryland CourtofAppealsruled that

    FCBA doesnotapply to a closed-end,retailinstallm entsalesagreem entw hich did notinvolve

    the use ofa creditcard,noting thatdespite som e am biguity in the statutory language,R egulation

    Z hasalwaysexpressly detined the scopeofFCBA aslim ited to open-end credit.Bailey v.

    CapitolM otors,Inc.,513A.2d912(M d.Ct.Spec.App.1986) Similarly,theFCBA hasbeen
    found notto apply to closed-end m ortgages,Asper v.W ells Fargo Bank,2018 W L 2287331,at

    +4(S.D.Cal.May 18,2018)(dismissingFCBA claim whereconsumerdidnotallegemortgage
    wasopen-endcreditl;Nicholsv.BAC HomeLoansServicingL.P.,2013W L 5723072(N.D.
                                                                              N .Y.
    Oct.18,2103)(pro se)(FCBA doesnotapplytoclosed-endmortgage);Strobmanv.BankofAm.


                                                                                                  17
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 18 of 20




   Cory,852F.Supp.2d 1366,1374(N.D.Ga.2012)(FCBA'Sprotectionsdonotextendtoa
   mortgageunlessaHELOC);Wilsonv.HomeBuildersFin.,Inc.,2011W L 5024363(D.S.C.
   Sept.27,2011)(notingthat15U.S.C.j 1602(9 mentionsthattherequirementsofpartD of
   TILA areûçby theirterm sapplicableonly to creditorsoffering open-end creditplans''- notethat

   j 1602(9 hasnow beenrenumberedasj1602(g)),adoptedby2011W L 5024353(D.S.C.Oct.
   20,2011.
       Plaintiffshave clearly attached a H om e Equity Line ofCreditA greem entwhich constitutes

   an open-end creditrelationship created by ClTl. Plaintiffshavedisputed theinterestowed,the

    amountisunknown becausethe Defendantshaverefusedto provideto thePlaintiffsthemargins

    and indices utilized to calculate the interest. Solisl paid interestuntilshe found outthat

    Defendantsw ere involved in rigging the LIBOR rates. LIBO R m ay be phased outin 2021. The

    Defendants'actionsaffectedtheentiremarketofadjustablerateloansandcreditlinesformany
    years.Dueto theDefendants'actions,thePlaintiffsneeded to verify the am ountthatwasto be

    paid and havebeen diligentin attemptingto communicatewith theDefendants.TheDefendants

    refusetoprovidetothePlaintiffstheindex utilizedto calculatetheinterestrate in breach ofits

    contractw ith Solisl even w hen requested through the Production ofDocum ents.

                                               CO N CL USIO N

        TheDefendantsshould notbedism issedwhen they haveclearly violated theirown
    agreem ent,theFCBA and FCRA and caused substantialem otionaland economicdamagestothe

    Plaintiffs.ThePlaintiffshavetd)topayattorneystodefendtheirforeclosureswhena11they have
    beentrying to do istind outwhatistruly owed.PlaintiffsarenotatfaultforDefendants'actions

    in providinginaccurateinform ationtothe creditreporting agenciesand providing inaccurate

    inform ation in itsmonthly accountstatem ents.Defendantsdeprived thePlaintiffsofthe


                                                                                                   18
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 19 of 20




       opportunity to cure the HELO C by notinform ing the Plaintiffsaboutthis opportunity each tim e

       thePlaintiffsattempted tocomm unicatewith theDefendants.lnartfulpleading should notdeny

       thePlaintiffstheirday in courtto confronttheDefendants'egregiousviolationsofconsum er1aw

       thathaveem otionally and economically damagedthePlaintiffs.Furthermore,theplethoraofthe

       FCRA caselaw supportsthePlaintiffs'position thattheDefendantshad aduty to conducta

       reasonable investigation w hen receiving Solisl's dispute through the CR A S and to include in its

       review s a11of Solisl'sprevious directcom m unication w ith them which span overan eightyear

       period.Defendantscontinualfailureto providethem arginsand indicesutilizedto calculatethe

       interestrate could have been done by them in 2010 and the Plaintiffs could have resum ed in

       m aking payments.The factthattheDefendantsrefuseto providethisinformation inthe

       discovery stage ofthis case m akestheirforeclosure am ountsdue in State C ourtsuspectand

       thereforethey should be forbidden to continuethe foreclosureuntilthisinform ation isprovided

       to thePlaintiffsandthePlaintiffshave an opportunity to review theam ountsowed.Thisisthe

       only fairand legalresolution to this issue thatthe Plaintiffshave tried to obtain since 2010. The

       Defendants are thum bing theirnosesatconsum erlaw sdesigned to proted the little people,of

       which the Plaintiffsarepart.
                     W HEREFORE,Plaintiffsrespectfully m ove theCourtto deny theDefendants'M otions

       toDismissthe Second Am ended Com plaintand grantthePlaintiffsleave to Am endthe Second

       A m ended Com plaintifthe Courtdesires.

        Respectfu                 ubm itted,                Dated: Septem ber 1,2020
                                         *)
                                         /
                                        .     z''Z
                                    .



                         7'         .'
                                     ?  y
       '       -.   --.-..--...                      -
           x

  JG
  t
    r esolis                                                Shirley Solis
  ..
   .- ()gyth street                                         730 86th street
Case 1:19-cv-24042-KMW Document 32 Entered on FLSD Docket 09/03/2020 Page 20 of 20




   M iamiBeach,FL 33141                       M iam iBeach,FL 33141

                              C ERTIFICA TE O F SER VIC E

   1HEREBY CERTIFY thatatrueand correctcopy oftheforegoinghasbeen delivered

   by U SPS to:


   ChristopherA .Roach
   Counselforthe D efendants
   A dam s and Reese LLP
   101 E.K ennedy Blvd.,Ste.4000
   Tam pa,FL 33602




                                                                              20
